Judgment, Supreme Court, Bronx County (Alexander Hunter, J.), rendered March 9, 1993, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The trial court did not abuse its discretion in denying without a hearing defendant’s motion made at sentencing to withdraw his plea, defendant’s bare claims of ignorance of the consequences of pleading guilty and coercion presenting no legitimate factual issues where the record unequivocally shows that defendant, after being carefully advised by the court in the presence of counsel of the consequences of pleading guilty, admitted his guilt and entered his plea knowingly, intelligently and voluntarily (People v Lawton, 203 AD2d 141; People v McCray, 188 AD2d 342, lv denied 81 NY2d 974). Concur—Sullivan, J. P., Carro, Ellerin and Asch, JJ.